SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: February, 2012 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: February 8, 2012 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary Press Release CAE reports third quarter financial results for fiscal year 2012 Q3 revenue up 10% and net income attributed to equity holders up 18% compared to prior year Q3 earnings per share of C$0.18 compared to C$0.15 in prior year Combined Civil segment Q3 operating margin of 20.6% and combined Military of 16.6% Montreal, Canada, February 8, 2012 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the third quarter ended December 31, 2011. Net income attributable to equity holders of the company was C$45.6 million (C$0.18 per share) this quarter, up 18% compared to C$38.5 million (C$0.15 per share) last year. All financial information is in Canadian dollars. Revenue for the quarter was $453.1 million, 10% higher than $410.8 million in the third quarter last year. Third quarter operating profit (1) was $77.5 million, or 17.1% of revenue. “ We are pleased with our financial performance this quarter with stronger margins in both our civil and defence business units,” said Marc Paren t, CAE’s President and Chief Executive Officer. “ The level of civil aviation market activity remains high in all regions and our order intake reflects our strong competitive position. Although procurement delays in defence continue to make predicting the timing of orders a challenge, we won contracts with key defence customers during the quarter. As well, we remain encouraged by the range of global opportunities in our pipeline. ” Summary of consolidated results (amounts in millions, except for operating margins) Q3-2012 Q2-2012 Q1-2012 Q4-2011 Q3-2011 Revenue $ 433.5 427.9 465.6 410.8 Operating profit $ 63.9 72.0 77.8 70.3 As a % of revenue % Net income attributable to equity holders of the company $ 38.4 43.1 45.5 38.5 Backlog $ 3,648.2 3,463.2 3,449.0 3,224.9 Civil segments Revenue for our combined Civil segments increased 13% in the third quarter to $203.7 million compared to $179.9 million last year. Operating profit was $42.0 million (20.6% of revenue) compared to $32.1 million (17.8% of revenue) last year. Revenue for the first nine months increased 18% to $625.5 million compared to $529.7 million last year. Year-to-date operating profit was $129.5 million (20.7% of revenue), compared to $100.0 million (18.9% of revenue) last year. Our civil market activity continued to be strong across all regions in the third quarter. We sold 11 full-flight simulators, bringing our nine month total orders to 30, which exceeds the total number we sold all of last year. We also signed training services contracts expected to generate $122.2 million in future revenue, including an exclusive long term agreement with flydubai in the United Arab Emirates. We also broadened our footprint in South East Asia with the announcement of a training joint venture with Cebu Pacific Air in the Philippines. We received $234.6 million in combined civil segment orders this quarter representing a book-to-sales ratio of 1.15x. The ratio for the last 12 months was 1.24x. 1 Training & Services/Civil (TS/C) (amounts in millions except operating margins, RSEU and FFSs deployed) Q3-2012 Q2-2012 Q1-2012 Q4-2011 Q3-2011 Revenue $ 119.1 124.0 121.0 113.2 Segment operating income $ 27.6 35.5 25.3 24.2 Operating margins % Backlog $ 1,125.4 970.5 986.5 774.2 RSEU 139 137 132 132 FFS deployed 165 160 156 152 Simulation Products/Civil (SP/C) (amounts in millions except operating margins) Q3-2012 Q2-2012 Q1-2012 Q4-2011 Q3-2011 Revenue $ 92.6 86.1 76.2 66.7 Segment operating income $ 14.7 9.7 9.4 7.9 Operating margins % Backlog $ 340.6 341.1 303.8 324.3 Military segments Revenue for CAE’s combined Military segments increased 1% in the third quarter to $222.3 million compared to $219.8 million last year. Third quarter operating profit was $36.9 million (16.6% of revenue), compared to $39.5 million (18.0% of revenue) last year. Revenue for the first nine months increased 4% to $630.2 million compared to $608.6 million last year. Year-to-date operating profit was $96.5 million (15.3% of revenue), compared to $109.3 million (18.0% of revenue) last year. During the quarter, CAE was awarded contracts for Tornado jet maintenance trainers for the German Air Force and UK Royal Air Force, and we received additional contract options for P-8A Poseidon simulators for Boeing and the US Navy. In terms of aftermarket opportunities, we won upgrade work for Canadian Forces simulators involving the CC-130H Hercules aircraft and the CH-146 Griffon helicopter. In Asia, we were awarded contracts to provide support services for an AW139 helicopter simulator in Malaysia and a multi-year, helicopter training services contract with another key customer in the region. Combined Military orders in the quarter totaled $124.1 million for a book-to-sales ratio of 0.56x. The ratio for the last 12 months was 0.89x. In addition to CAE’s combined military backlog (2) of $2.0 billion at December 31, 2011, CAE’s unfund ed military backlog (3) was $269.4 million. Simulation Products/Military (SP/M) (amounts in millions except operating margins) Q3-2012 Q2-2012 Q1-2012 Q4-2011 Q3-2011 Revenue $ 136.0 135.2 179.3 153.7 Segment operating income $ 20.9 18.8 34.0 28.6 Operating margins % Backlog $ 907.4 897.8 888.7 883.0 Training & Services/Military (TS/M) (amounts in millions except operating margins) Q3-2012 Q2-2012 Q1-2012 Q4-2011 Q3-2011 Revenue $ 65.5 71.2 78.0 66.1 Segment operating income $ 9.3 10.6 12.0 10.9 Operating margins % Backlog $ 1,274.8 1,253.8 1,270.0 1,243.4 New Core Markets Revenue for New Core Markets was $27.1 million compared to $11.1 million last year. Operating loss was $1.4 million, compared to a loss of $1.3 million last year. CAE Healthcare received endorsement for its ultrasound e-Learning curriculum and seminars from the Canadian Critical Care Society and the simulation centre we manage at Université de Montréal received accreditation from 2 The Royal College of Physicians and Surgeons of Canada. During the quarter we sold patient simulators, courseware, and centre management systems to customers in North America, Eastern Europe, and the Middle East. CAE Mining added new customers for its geological modeling, data management, and mine planning systems including Silver Lake Resources and Optiro in Australia and Exploraciones Mineras Parreña in Mexico. New Core Markets (NCM) (amounts in millions) Q3-2012 Q2-2012 Q1-2012 Q4-2011 Q3-2011 Revenue $ 20.3 11.4 11.1 11.1 Segment operating income (loss) $ ) (8.6 ) (2.6 ) (3.9 ) (1.3 ) Additional financial highlights Income taxes this quarter were $15.2 million representing an effective tax rate of 25%, compared to 29% last year. The decrease was mainly due to the settlement of a tax audit in Canada as well as a change in the mix of income from various jurisdictions. Free cash flow (4) was $46.2 million this quarter owing to a favourable change in non-cash working capital compared to last year and more cash provided by continuing operations. Capital expenditures totalled $44.1 million this quarter, including $25.3 million in support of our growth initiatives and the balance for maintenance. Net debt (5) was $593.9 million as at December 31, 2011 compared with $618.8 million as at September 30, 2011. The decrease of $24.9 million was mainly due to favourable foreign exchange movements. CAE will pay a dividend of $0.04 per share on March 30, 2012 to shareholders of record at the close of business on March 15, 2012. Additional information You will find a more detailed discussion of our results by segment in the Management’s Discussion and Analysis (MD&A) as well as in our consolidated interim financial statements which are posted on our website at www.cae.com/Q3FY12 . CAE’s unaudited consolidated interim financial statements and management’s discussion and analysis for the quarter ended December 31, 2011 have been filed with the Canadian securities commissions and are available on our website ( www.cae.com ) and on SEDAR ( www.sedar.com ). They have also been filed with the U.S. Securities and Exchange Commission and are available on their website ( www.sec.gov ). Conference call Q3 FY2012 CAE will host a conference call focusing on fiscal year 2012 third quarter financial results today at 1:00 p.m. ET. The call is intended for analysts, institutional investors and the media. Participants can listen to the conference by dialling + 1 877 586-3392 or + 1 416 981-9024. The conference call will also be audio webcast live for the public at www.cae.com . CAE is a global leader in modeling, simulation and training for civil aviation and defence. The company employs more than 7,500 people at more than 100 sites and training locations in over 25 countries. Through CAE’s global network of 34 civil aviation, military and helicopter training centres, the company trains more than 80,000 crewmembers yearly. CAE’s business is diversified, ranging from the sale of simu lation products to providing comprehensive services such as training and aviation services, professional services and in-service support. The company applies its simulation expertise and operational experience to help customers enhance safety, improve efficiency, maintain readiness and solve challenging problems. CAE is now leveraging its simulation capabilities in new markets such as healthcare and mining. www.cae.com 3 Certain statements made in this news release, including, but not limited to, statements that are not historical facts, are forward-looking and are subject to important risks, uncertainties and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events. These statements do not reflect the potential impact of any non-recurring or other special items or events that are announced or completed after the date of this news release, including mergers, acquisitions, or other business combinations and divestitures. You will find more information about the risks and uncertainties associated with our business in the MD&A section of our annual report and annual information form for the year ended March 31, 2011. These documents have been filed with the Canadian securities commissions and are available on our website ( www.cae.com ), on SEDAR ( www.sedar.com ) and a free copy is available upon request to CAE. They have also been filed with the U.S. Securities and Exchange Commission under Form 40-F and are available on EDGAR ( www.sec.gov) . The forward-looking statements contained in this news release represent our expectations as of February 8, 2012 and, accordingly, are subject to change after this date. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. Notes (1) Operating profit is a non-GAAP measure that shows us how we have performed before the effects of certain financing decisions and tax structures. We track operating profit because we believe it makes it easier to compare our performance with previous periods, and with companies and industries that do not have the same capital structure or tax laws. (2) Backlog is a non-GAAP measure that represents the expected value of orders we have received but have not yet executed. (3) Unfunded backlog is a non-GAAP measure that represents firm military orders we have received but have not yet executed for which funding authorization has not yet been obtained. We include unexercised options with a high probability that they will be exercised, but exclude indefinite-delivery/ indefinite-quantity (IDIQ) contracts. (4) Free cash flow is a non-GAAP measure that shows us how much cash we have available to build the business, repay debt and meet ongoing financial obligations. We use it as an indicator of our financial strength and liquidity. We calculate it by taking the net cash generated by our continuing operating activities, subtracting maintenance capital expenditures, other assets not related to growth and dividends paid and adding proceeds from disposal of property, plant and equipment. (5) Net debt is a non-GAAP measure we use to monitor how much debt we have after taking into account liquid assets such as cash and cash equivalents. We use it as an indicator of our overall financial position, and calculate it by taking our total long-term debt, including the current portion of long-term debt, and subtracting cash and cash equivalents. Media contact: Nathalie Bourque, Vice President, Public Affairs and Global Communications, (514) 734-5788, nathalie.bourque@cae.com Investor relations : Andrew Arnovitz, Vice President, Investor Relations and Strategy, (514) 734-5760, andrew.arnovitz@cae.com 4 Consolidated Statement of Financial Position (Unaudited) December 31 March 31 (amounts in millions of Canadian dollars) 2011 Assets Cash and cash equivalents $ $ 276.4 Accounts receivable 296.8 Contracts in progress : assets 230.5 Inventories 124.3 Prepayments 43.5 Income taxes recoverable 58.8 Derivative financial assets 18.9 Total current assets $ $ 1,049.2 Property, plant and equipment 1,211.0 Intangible assets 375.8 Deferred tax assets 20.7 Derivative financial assets 11.6 Other assets 149.0 Total assets $ $ 2,817.3 Liabilities and equity Accounts payable and accrued liabilities $ $ 551.9 Provisions 20.9 Income taxes payable 12.9 Contracts in progress : liabilities 125.8 Current portion of long-term debt 86.2 Derivative financial liabilities 12.4 Total current liabilities $ $ 810.1 Provisions 10.4 Long-term debt 574.0 Royalty obligations 161.6 Employee benefits obligations 62.8 Deferred gains and other non-current liabilities 187.6 Deferred tax liabilities 64.5 Derivative financial liabilities 13.4 Total liabilities $ $ 1,884.4 Equity Share capital $ $ 440.7 Contributed surplus 17.1 Other reserves ) (9.8 ) Retained earnings 466.4 Equity attributable to equity holders of the Company $ $ 914.4 Non-controlling interests 18.5 Total equity $ $ 932.9 Total liabilities and equity $ $ 2,817.3 5 Consolidated Income Statement (Unaudited) Three months ended Nine months ended (amounts in millions of Canadian dollars, December 31 December 31 except per share amounts) 2010 2010 Revenue $ $ 410.8 $ $ 1,165.2 Cost of sales 274.8 771.0 Gross profit $ $ 136.0 $ $ 394.2 Research and development expenses 9.2 31.6 Selling, general and administrative expenses 61.4 172.8 Other (gains) losses - net ) (4.9 ) ) (15.0 ) Operating profit $ $ 70.3 $ $ 204.8 Finance income ) (1.1 ) ) (3.2 ) Finance expense 16.7 48.0 Finance expense - net $ $ 15.6 $ $ 44.8 Earnings before income taxes $ $ 54.7 $ $ 160.0 Income tax expense 15.8 45.1 Net income $ $ 38.9 $ $ 114.9 Attributable to: Equity holders of the Company $ $ 38.5 $ $ 114.8 Non-controlling interests 0.4 0.1 $ $ 38.9 $ $ 114.9 Earnings per share from continuing operations attributable to equity holders of the Company Basic and diluted $ $ 0.15 $ $ 0.45 6 Consolidated Statement of Comprehensive Income Three months ended Nine months ended (Unaudited) December 31 December 31 (amounts in millions of Canadian dollars) Net income $ Other comprehensive income (loss) Foreign currency translation adjustment Net currency translation difference on the translation of financial statements of foreign operations $ ) $ ) $ $ ) Net change in gains (losses) on certain long-term debt denominated in foreign currency and designated as hedges of net investments in foreign operations ) Reclassifications to income - ) - ) Income taxes ) ) ) $ ) $ ) $ $ ) Net changes in cash flow hedge Effective portion of changes in fair value of cash flow hedges $ $ $ ) $ Net change in fair value of cash flow hedges transferred to net income or to related non-financial assets or liabilities ) ) ) Income taxes ) ) $ $ $ ) $ ) Defined benefit plan actuarial gains (losses) adjustment Defined benefit plan actuarial gains (losses) $ $ ) $ ) $ ) Income taxes ) $ $ ) $ ) $ ) Other comprehensive loss $ ) $ ) $ ) $ ) Total comprehensive income $ Total comprehensive income attributable to: Equity holders of the Company $ Non-controlling interests Total comprehensive income $ 7 Consolidated Statement of Changes in Equity (Unaudited) Attributable to equity holders of the Company nine months ended December 31, 2011 Common shares Non - (amounts in millions Number of Stated Contributed Other Retained controlling Total of Canadian dollars, except number of shares) shares value surplus reserves earnings Total interests equity Balances, beginning of period 256,964,756 $ 440.7 $ 17.1 $ (9.8 ) $ 466.4 $ 914.4 $ 18.5 $ Net income - 127.1 127.1 1.2 Other comprehensive income (loss): Foreign currency translation adjustment - - - 12.6 - 12.6 0.1 Net changes in cash flow hedge - - - (11.7 ) - (11.7 ) - ) Defined benefit plan actuarial losses adjustment - (30.6 ) (30.6 ) - ) Total comprehensive income - $ - $ - $ 0.9 $ 96.5 $ 97.4 $ 1.3 $ Stock options exercised 283,975 2.0 - - - 2.0 - Optional cash purchase 599 - Stock dividends 572,636 5.9 - - (5.9 ) - - - Transfer upon exercise of stock options - 0.8 (0.8 ) - Share-based payments - - 3.0 - - 3.0 - Dividends - (25.0 ) (25.0 ) - ) Balances, end of period 257,821,966 $ 449.4 $ 19.3 $ (8.9 ) $ 532.0 $ 991.8 $ 19.8 $ (Unaudited) Attributable to equity holders of the Company nine months ended December 31, 2010 Common shares Non - (amounts in millions Number of Stated Contributed Other Retained controlling Total of Canadian dollars, except number of shares) shares value surplus reserves earnings Total interests equity Balances, beginning of period 256,516,994 $ 436.3 $ 14.2 $ 11.4 $ 338.5 $ 800.4 $ 18.0 $ 818.4 Net income - 114.8 114.8 0.1 114.9 Other comprehensive income (loss): Foreign currency translation adjustment - - - (14.8 ) - (14.8 ) - (14.8 ) Net changes in cash flow hedge - - - (0.7 ) - (0.7 ) - (0.7 ) Defined benefit plan actuarial losses adjustment - (6.3 ) (6.3 ) - (6.3 ) Total comprehensive income - $ - $ - $ (15.5 ) $ 108.5 $ 93.0 $ 0.1 $ 93.1 Stock options exercised 267,225 1.8 - - - 1.8 - 1.8 Stock dividends 38,222 0.4 - - (0.4 ) - - - Transfer upon exercise of stock options - 0.7 (0.7 ) - Share-based payments - - 3.4 - - 3.4 - 3.4 Acquisition of non-controlling interests - (0.2 ) (0.2 ) (0.2 ) (0.4 ) Dividends - (27.8 ) (27.8 ) - (27.8 ) Balances, end of period 256,822,441 $ 439.2 $ 16.9 $ (4.1 ) $ 418.6 $ 870.6 $ 17.9 $ 888.5 The total of retained earnings and other reserves for the nine months ended December 31, 2011 was $523.1 million ($414.5 million as at December 31, 2010). 8 Consolidated Statement of Cash Flows (Unaudited) nine months ended December 31 (amounts in millions of Canadian dollars) 2010 Operating activities Net income $ $ 114.9 Adjustments to reconcile net income to cash flows from operating activities: Depreciation of property, plant and equipment 63.2 Amortization of intangible and other assets 16.9 Financing cost amortization 1.3 Deferred income taxes 25.4 Investment tax credits ) (9.1 ) Share-based payments 14.6 Defined benefit pension plans ) (8.4 ) Amortization of other non-current liabilities ) (5.3 ) Other ) (5.4 ) Changes in non-cash working capital ) (143.9 ) Net cash provided by operating activities $ $ 64.2 Investing activities Business combinations, net of cash and cash equivalents acquired $ ) $ (23.3 ) Joint venture, net of cash and cash equivalents acquired ) (1.9 ) Capital expenditures for property, plant and equipment ) (75.1 ) Proceeds from disposal of property, plant and equipment 1.4 Capitalized development costs ) (16.3 ) ERP and other software ) (12.3 ) Other (4.5 ) Net cash used in investing activities $ ) $ (132.0 ) Financing activities Net borrowing under revolving unsecured credit facilities $ $ - Net effect of current financial assets program - Proceeds from long-term debt, net of transaction costs 35.5 Repayment of long-term debt ) (37.8 ) Proceeds from finance lease - 11.0 Repayment of finance lease ) (26.5 ) Dividends paid ) (27.8 ) Common stock issuance 1.8 Other ) (9.2 ) Net cash provided by (used in) financing activities $ $ (53.0 ) Net decrease in cash and cash equivalents $ ) $ (120.8 ) Cash and cash equivalents, beginning of period 312.9 Effect of foreign exchange rate changes on cash and cash equivalents (1.5 ) Cash and cash equivalents, end of period $ $ 190.6 Supplemental information: Interest paid $ $ 39.3 Interest received 3.3 Income taxes paid 9.9 9
